IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2009
                                     No. 07-51461
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ORLANDO ESCUADRA

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:07-CR-13-5


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Orlando Escuadra on appeal has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Escuadra has not filed a response; however, the
attorney indicates in his Anders brief that Escuadra claims ineffective assistance
of counsel during the district court proceedings. The record is insufficiently
developed to allow consideration at this time of Escuadra’s claim of ineffective



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 07-51461

assistance of counsel; such claims generally “cannot be resolved on direct appeal
when they have not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted).
      Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.     Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2